Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the 35 USC 112 rejections of claim(s) 2-4 have been considered but are moot because claims 2-4 have been canceled in the claim set dated 12/13/2021.
Applicant’s arguments with respect to the 35 USC 102 rejections of claim(s) 1, 5-10, and 11 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claims 1, 10, and 11 recite the limitation “wherein the type based partitioning is performed once”.  The applicant’s originally filed specification fails to disclose wherein the type based partitioning is performed once”.
Claims 5-9 are rejected based on their respective dependencies upon claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Li et al. (Li) (US 2017/0208336) in view of Chuang et al. (Chuang) (US 2018/0070110).
Regarding claim 1, Li discloses a method of decoding an image with a decoding apparatus ([0008], method of decoding), comprising:
receiving a bitstream obtained by encoding the image ([0008], an encoded image is received);
dividing, based on division information, a first block into a plurality of second blocks ([0048], a split flag syntax);
generating a prediction block of a second block based on syntax information obtained from the bitstream ([0145], reconstructed block, [0152], syntax indicating how a block is split); and
reconstructing the second block based on the prediction block and a residual block of the second block ([0153], a block is reconstructed), the residual block being obtained by performing a dequantization and an inverse-transform on quantized transform coefficients from the bitstream ([0145], inverse quantization and transformation is performed to reconstruct a block using residual block data),
wherein the first block is divided into the plurality of second blocks based on tree-based partitioning and type based partitioning ([0078], recursive division structure, quad tree, binary tree, or triple tree division types),
wherein the tree-based partitioning is performed recursively to divide a target block based on at least one of a quad tree division, a binary tree division or a triple tree division ([0078], recursive division structure, quad tree, binary tree, or triple tree division), 
([0078], a quad-tree partitioning structure may divide a block into four blocks, a binary-tree partitioning structure may divide a block into two blocks, and a triple-tree partitioning structure may divide a block into three blocks).
Li is silent about wherein the type-based partitioning is performed once and comprises
determining whether to perform the type-based partitioning on the target block based on a size of the target block; obtaining, in case the type-based partitioning is determined to be performed, an index indicating a partitioning type for the target block; and partitioning the target block based on the obtained index.
Chuang from the same or similar field of endeavor discloses wherein the type-based partitioning is performed once ([0137], a one level split) and comprises determining whether to perform the type-based partitioning on the target block based on a size of the target block ([0163], [0165], [0172]; partitioning is performed based on a height or width of a block) obtaining, in case the type-based partitioning is determined to be performed, an index indicating a partitioning type for the target block; and partitioning the target block based on the obtained index ([0137], an index signaling a division type is encoded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chuang into the teachings of Li for only performing partitioning on blocks of a desired size and signaling to a decoder a type of division performed by the encoder.
claim 5, Li discloses wherein when the target block is divided based on the triple tree division, the target block is divided into three sub blocks (FIG. 7, [0126], 3 blocks divided by lines 92 and 94),
wherein one of the three sub blocks has a size greater than a size of the other two of the three sub blocks (FIG. 7, [0126], 3 blocks divided by lines 92 and 94), and
wherein the other two of the three sub blocks have the same size (FIG. 7, [0126], 3 blocks divided by lines 92 and 94).
Regarding claim 6, Li discloses wherein the size of the one of the three subblocks is twice the size of the other two of the three subblocks (FIG. 7, [0126], 3 blocks divided by lines 92 and 94).
Regarding claim 7, Li discloses wherein the one of the three sub blocks is located between the other two of the three sub blocks (FIG. 7, [0126], 3 blocks divided by lines 92 and 94).
Regarding claim 10, Li discloses a method of encoding an image with an encoding apparatus, comprising:
determining division information by dividing a first block into a plurality of second blocks ([0048], a split flag syntax);
generating a prediction block of a second block ([0145], reconstructed block, [0152], syntax indicating how a block is split);
obtaining a residual block of the second block based on an original block and the prediction block ([0141], a residual is generated);
obtaining quantized transform coefficients by performing a transform and a quantization on the residual block ([0143], [0144], transform coefficients are quantized); and
([0147], syntax information and image data is encoded, [0152], syntax indicating how a block is split),
wherein the first block is divided into the plurality of second blocks based on tree-based partitioning and type based partitioning ([0078], recursive division structure, quad tree, binary tree, or triple tree division types),
wherein the tree-based partitioning is performed recursively to divide a target block based on at least one of a quad tree division, a binary tree division or a triple tree division ([0078], recursive division structure, quad tree, binary tree, or triple tree division), 
wherein the quad tree division refers to a division type of dividing the target block into four subblocks, the binary tree division refers to a division type of dividing the target block into two subblocks, and the triple tree division refers to a division type of dividing the target block into three subblocks ([0078], a quad-tree partitioning structure may divide a block into four blocks, a binary-tree partitioning structure may divide a block into two blocks, and a triple-tree partitioning structure may divide a block into three blocks).
Li is silent about wherein the type-based partitioning is performed once and comprises
determining whether to perform the type-based partitioning on the target block based on a size of the target block; obtaining, in case the type-based partitioning is determined to be performed, an index indicating a partitioning type for the target block; and partitioning the target block based on the obtained index.
Chuang from the same or similar field of endeavor discloses wherein the type-based partitioning is performed once ([0137], a one level split) and comprises determining whether to perform the type-based partitioning on the target block based on a size of the target block ([0163], [0165], [0172]; partitioning is performed based on a height or width of a block) obtaining, in case the type-based partitioning is determined to be performed, an index indicating a partitioning type for the target block; and partitioning the target block based on the obtained index ([0137], an index signaling a division type is encoded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chuang into the teachings of Li for only performing partitioning on blocks of a desired size and signaling to a decoder a type of division performed by the encoder.
Regarding claim 11, the limitations of claim 11 are rejected in the analysis of claims 1 and 10.  Li further discloses a non-transitory computer-readable medium for storing data associated with a video signal ([0134], [0150], the video data is stored on a CRM).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Li) (US 2017/0208336) in view of Chuang et al. (Chuang) (US 2018/0070110) in view of Lee et al. (Lee) (US 2014/0247866), and further in view of Zhao et al. ( Zhao) (US 2016/0219290).
Regarding claims 8 and 9, Li in view of Chuang discloses the method of claim 1 (see claim 1 above).
Li in view of Chuang  is silent about wherein the inverse-transform is performed based on a transform type of the second block, wherein the transform type of the second block includes a vertical transform type and a horizontal transform type, and wherein each of the vertical transform type and the horizontal transform type is set equal to one of DCT-2, DST-8 or DCT-7; and wherein the vertical transform type and the horizontal transform type are determined based on a size of the second block, respectively.
([0016], [0018], the inverse transform is determined based on a transform type).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lee into the teachings of Li in view of Chuang for increasing the efficiency of the inverse transform.
Li in view of Chuang in view of Lee is silent about wherein each of the vertical transform type and the horizontal transform type is set equal to one of DCT-2, DST-8 or DCT-7, and wherein the vertical transform type and the horizontal transform type are determined based on a size of the second block, respectively.
Zhao from the same or similar field of endeavor discloses wherein each of the vertical transform type and the horizontal transform type is set equal to one of DCT-2 or DST-8 ([0120], DCT 2, DST 8), and wherein the vertical transform type and the horizontal transform type are determined based on a size of the second block, respectively ([0114], the transform type is determined based on block size).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhao into the teachings of Li in view of Chuang in view of Lee for increasing the efficiency of the inverse transform.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488